Citation Nr: 0904008	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-36 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for claimed diabetic 
retinopathy, to include as secondary to the service-connected 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1968 to July 
1969. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) in a hearing at the RO 
in February 2008, the Board remanded the issue on appeal for 
further development of the record in April 2008.  

The Board is aware that the April 2008 remand instructed the 
RO, in pertinent part, to issue the veteran a Statement of 
the Case (SOC) concerning the issues of entitlement to 
initial evaluations in excess of 10 percent for the service-
connected peripheral neuropathy of the right and left lower 
extremities.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also 38 C.F.R. § 19.26 (2008).  The RO complied 
with this instruction and issued an SOC on these issues in 
October 2008.  However, the veteran did not submit a 
Substantive Appeal to perfect his appeal on these issues.  
See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).  Accordingly, 
these issues are not currently before the Board on appeal.

While the case was undergoing development, service connection 
for cataracts as secondary to service connected diabetes was 
granted.  The denial for service connection for diabetic 
retinopathy was continued as the disorder was not shown.


FINDING OF FACT

The veteran is not shown to have a current disability 
manifested by diabetic retinopathy that is caused or made 
worse by his service-connected diabetes mellitus.  Diabetic 
retinopathy is not shown to be present by the competent 
evidence on file.




CONCLUSION OF LAW

The veteran does not have a current disability manifested by 
diabetic retinopathy proximately due to, the result of, or 
aggravated by his service-connected diabetes mellitus, type 
II.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

In this regard, the Board notes that the April 2008 remand, 
in pertinent part, instructed the RO to obtain a copy of a 
March 2008 VA eye evaluation.  In May 2008, the VA Medical 
Center (VAMC) notified the RO that the veteran had no 
scheduled appointments in the eye clinic in March 2008.  In 
September the RO issued a formal finding determining that a 
March 2008 record was unavailable for review.  38 C.F.R. 
§ 3.159 (c)(2).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim. The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving the 
current service connection claim.  No disability rating or 
effective date is assigned when service connection is denied.  
Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b)  

VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In the present case, as noted below, there is no evidence of 
diabetic retinopathy being present or evidence to 
substantiate any causal relationship between the veteran's 
service-connected diabetes mellitus and his claimed diabetic 
retinopathy.  As such, no action is required to establish the 
"baseline level of severity" of his service-connected 
diabetes mellitus and the provisions of 38 C.F.R. § 3.310(b) 
are not directly relevant to this case.

Service records indicate that the veteran had service in the 
Republic of Vietnam during his period of service.  
Accordingly, he was awarded service connection for diabetes 
on a presumptive basis in the October 2004 rating decision.  
See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The veteran contends 
that he has diabetic retinopathy secondary to his service-
connected diabetes mellitus.  

A November 2001 VA optometry consult record reports the 
veteran was seen for a diabetic retinopathy screening.  The 
veteran reported clear vision at distance and near, but had 
trouble seeing from 3 to 5 feet away.  On examination, the 
veteran was diagnosed with mild nonproliferative diabetic 
retinopathy (NPDR) of the left eye.

In November 2003, the veteran was seen at the VAMC for a 
retinal examination for diabetes mellitus.  The examiner 
noted the ocular history for mild NPDR of the left eye.  On 
examination, the veteran was diagnosed with diabetes mellitus 
without retinopathy.  This diagnosis, "diabetes mellitus 
without retinopathy," was confirmed in VA treatment records 
and examination reports dated August 2004, June 2005, June 
2006, October 2006 and April 2008.

Given its review of the record, the Board finds that service 
connection for the claimed diabetic retinopathy is simply not 
warranted.  The regulations are clear that service connection 
is allowed for a current disability proximately due to or the 
result of a service-connected disability.  In this case, the 
evidence of record simply fails to show that the veteran has 
a current disability manifested by diabetic retinopathy 
proximately due to, the result of, or aggravated by his 
service-connected diabetes mellitus.  38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. at 448 (1995).  

The only other evidence of record supporting the veteran's 
claim is his various lay assertions and hearing testimony.  
While the veteran is certainly competent to report symptoms 
capable of lay observation, he has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding this issue on 
appeal because the preponderance of the evidence is against 
the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, the issue 
appeal is denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for diabetic retinopathy, to include as 
secondary to the service-connected diabetes mellitus, type II 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


